Citation Nr: 1325361	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  05-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  An RO hearing was conducted in October 2005.  The Veteran requested a hearing at the RO before a Veterans Law Judge in his January 2005 substantive appeal, but withdrew this request in a statement received in October 2011.  This matter was previously remanded in October 2012 and April 2013.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's claim has been pending since 2003, and that there have been two previous remands for development of the record.  While delay stemming from yet another remand is regrettable, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In order to resolve conflicting medical evidence regarding a diagnosis of PTSD, the most recent Board remand directed that the RO should arrange for an examination by a VA psychiatrist, or a psychiatrist contracted by VA.  Although there is medical evidence of record reflecting examinations by psychologists, the Board is of the opinion that the complexity of this case requires a higher level of review by a psychiatrist.  The RO duly requested such an examination by a psychiatrist, but the May 2013 examination report shows that it was conducted by a psychologist. 

Moreover, the May 2013 psychologist noted that the Veteran's treatment records reflect some initial history of "rule-outs" for PTSD, though he stated that the documentation even in those notes is not suggestive of the condition.  The May 2013 examiner further stated that the Veteran has never been diagnosed with PTSD and that the only consistent diagnosis has been depression.  However, there is at least one diagnosis of PTSD by a psychologist in May 2001.  

The above suggests that not only was the directive to have the Veteran examined by a psychiatrist not complied with, but also that the May 2013 psychologist may have overlooked a critical item of medical evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an examination by a VA psychiatrist, or a psychiatrist contracted by VA.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  The examiner should be informed of the details of the Veteran's conceded stressors.  

All acquired psychiatric disabilities diagnosed on examination should be clearly reported.  The examiner should clearly set forth reasons for his or her findings that the criteria for a diagnosis of PTSD are or are not met.  In this regard, the examiner should specifically address the May 2001 evaluation noting an Axis I diagnosis of PTSD and the May 2013 examination report finding no diagnosis of PTSD, and diagnosing Bipolar Disorder NOS and Anxiety Disorder NOS.

Based on examination of the Veteran and review of the record, the examiner should respond to the following:

a)  If a diagnosis of PTSD is made, is it at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to the conceded stressors (including fear of hostile military action)?

b)  As to any diagnosed acquired psychiatric disability other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability(ies) is/are casually related to the Veteran's active duty service?

The examiner should furnish detailed reasons for all opinions offered.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the matter.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



